Exhibit 10.2

February 26, 2008

Union Street Acquisition Corp.

102 South Union Street

Alexandria, VA 22027

Attention: Brian H. Burke, Chief Financial Officer

 

Re: $30 million Senior Secured Credit Facility

Ladies and Gentlemen:

Union Street Acquisition Corp., a Delaware corporation (“you” or the
“Borrower”), has advised Bank of America, N.A. (“Bank of America”) that you
intend to acquire in separate acquisitions (the “Acquisitions”) all of the
equity interests of Archway Marketing Services, Inc., a Delaware corporation
(“Archway”), and all of the equity interests of RAZOR Business Strategy
Consultants LLC, a Texas limited liability company (“Razor” and together with
Archway, the “Targets”). After giving effect to the Acquisitions, the Borrower
will be a holding company that directly owns, and the sole assets of which are,
all of the equity interests in the Targets. The Borrower, Archway and its
subsidiaries and Razor and its subsidiaries are hereinafter referred to
collectively as the “Relevant Entities”.

You have also advised Bank of America that you intend to finance in part the
Acquisitions, the costs and expenses related to the Transaction (as hereinafter
defined) and the ongoing working capital and other general corporate purposes of
the Relevant Entities after consummation of the Acquisitions from the following
sources (and that no financing other than the financing described herein will be
required to consummate the Transaction): (a) at least $98.4 million in cash of
the Borrower held in the Trust Account (defined below) and (b) up to $30 million
in a senior secured revolving credit facility of the Borrower (the “Senior
Credit Facility”). The Acquisitions, the entering into and funding of the Senior
Credit Facility and all related transactions are hereinafter collectively
referred to as the “Transaction”. The sources and uses for the financing for the
Transaction are as set forth on Schedule I hereto.

In connection with the foregoing, Bank of America is pleased to offer its
commitment to provide the full principal amount of the Senior Credit Facility
upon and subject to the terms and conditions set forth in this letter (this
“Commitment Letter”) and in the Summary of Terms and Conditions attached as
Exhibit A hereto and incorporated herein by this reference (the “Summary of
Terms”).

You hereby agree that, effective upon your acceptance of this Commitment Letter
and continuing through January 31, 2009, you shall not solicit any other bank,
investment bank, financial institution, person or entity to provide, structure,
arrange or syndicate any component of the Senior Credit Facility or any other
senior financing similar to or as a replacement of any component of the Senior
Credit Facility unless we have advised you that we will not provide the Senior
Credit Facility on the terms set forth in this Commitment Letter and the Summary
of Terms.

The commitment of Bank of America hereunder is subject to (a) the satisfaction
of each of the conditions precedent set forth in the Summary of Terms and
(b) the accuracy and completeness of all representations that you and your
affiliates make to Bank of America and your compliance with the terms of this
Commitment Letter (including the Summary of Terms) and the Fee Letter (as
hereinafter defined)

You represent, warrant and covenant that (a) all financial projections
concerning the Relevant Entities that have been made available to Bank of
America by you or any of your representatives (or on your or their behalf) (the
“Projections”) have been prepared in good faith based upon reasonable
assumptions and (b) all information, other than Projections, which has been made
available to Bank of America by you or



--------------------------------------------------------------------------------

any of your representatives (or on your or their behalf) in connection with any
aspect of the Transaction (the “Information”) is complete and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not misleading. In issuing this commitment, Bank of America is and will
be using and relying on the Projections and Information without independent
verification thereof.

By executing this Commitment Letter, you agree to reimburse Bank of America from
time to time on demand for all reasonable out-of-pocket fees and expenses
(including, but not limited to, (a) the reasonable fees, disbursements and other
charges of counsel to Bank of America and (b) due diligence expenses) incurred
in connection with the Senior Credit Facility, the preparation of the definitive
documentation therefor, any other aspect of the Transaction and any other
transaction contemplated hereby (not to exceed $100,000).

You agree to indemnify and hold harmless Bank of America and each of its
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives (each, an “Indemnified Party”) from and against (and
will reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any other transaction contemplated hereby or (b) the
Senior Credit Facility and any other financings, or any use made or proposed to
be made with the proceeds thereof except to the extent such claim, damage, loss,
liability or expense is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equityholders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or their respective equity holders or creditors arising out of, related to
or in connection with any aspect of the Transaction, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

This Commitment Letter and the fee letter among you and Bank of America of even
date herewith (the “Fee Letter”) and the contents hereof and thereof are
confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Transaction or as otherwise required by law, may not
be disclosed in whole or in part to any person or entity without our prior
written consent (which, in the case of the Commitment Letter and Summary of
Terms, shall not be unreasonably withheld or delayed); provided, however, it is
understood and agreed that you may disclose this Commitment Letter (including
the Summary of Terms) but not the Fee Letter (a) on a confidential basis with
the board of directors and advisors of the Targets and (b) after your acceptance
of this Commitment Letter and the Fee Letter, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. Bank of America hereby notifies you that pursuant to the requirements
of the USA PATRIOT Act, Title III of



--------------------------------------------------------------------------------

Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), it is required to
obtain, verify and record information that identifies you, which information
includes your name and address and other information that will allow Bank of
America to identify you in accordance with the Act.

You acknowledge that Bank of America or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
Bank of America agrees that it will not furnish confidential information
obtained from you or any of the Relevant Entities to any of its other customers
and that it will treat confidential information relating to you and the Relevant
Entities with the same degree of care as it treats its own confidential
information. Bank of America further advises you that it will not make available
to you confidential information that it has obtained or may obtain from any
other customer. In connection with the services and transactions contemplated
hereby, you agree that Bank of America is permitted to access, use and share
with any of its bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning you or any of the
Relevant Entities that is or may come into the possession of Bank of America or
any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the services described herein regarding the Senior
Credit Facility are arm’s-length commercial transactions between you and your
affiliates, on the one hand, and Bank of America, on the other hand, (ii) you
have consulted your own legal, accounting, regulatory and tax advisors to the
extent you have deemed appropriate, and (iii) you are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby; (b) (i) Bank of America has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for you, any of your affiliates or any other person
or entity and (ii) Bank of America has no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (c) Bank of America and its affiliates may be
engaged in a broad range of transactions that involve interests that differ from
yours and those of your affiliates, and Bank of America has no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against Bank of America with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
by this Commitment Letter.

The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Senior Credit Facility shall be executed and delivered, and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of Bank
of America.

This Commitment Letter and the Fee Letter may be executed in counterparts which,
taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

This Commitment Letter (including the Summary of Terms) and the Fee Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of you and Bank of America hereby irrevocably waives any and all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter (including the Summary of Terms), the Fee Letter, the Transaction or the
other transactions contemplated hereby and thereby or the actions of Bank of
America in the negotiation, performance or enforcement hereof. The commitments
and undertakings of Bank of America may be terminated by us if you fail to
perform your obligations under this Commitment Letter or the Fee Letter on a
timely basis and such failure continues for two (2) business days after notice
of such failure is provided to you by Bank of America.



--------------------------------------------------------------------------------

This Commitment Letter (including the Summary of Terms) and the Fee Letter
embody the entire agreement and understanding among Bank of America, you and
your affiliates with respect to the Senior Credit Facility and supersedes all
prior agreements and understandings relating to the specific matters hereof
(including, without limitation, the letter agreement dated February 22, 2008
between Bank of America and you regarding due diligence). However, please note
that the terms and conditions of the commitment of Bank of America hereunder are
not limited to those set forth herein or in the Summary of Terms. Those matters
that are not covered or made clear herein or in the Summary of Terms or the Fee
Letter are subject to mutual agreement of the parties. No party has been
authorized by Bank of America to make any oral or written statements that are
inconsistent with this Commitment Letter. This Commitment Letter is not
assignable by you without our prior written consent and is intended to be solely
for the benefit of the parties hereto and the Indemnified Parties.

Bank of America acknowledges that Bank of America has read the Borrower’s
prospectus relating to its initial public offering and understands that the
Borrower has established a trust account for the benefit of the Borrower’s
public stockholders maintained by Continental Stock Transfer & Trust Company
acting as trustee (the “Trust Account”). Bank of America hereby agrees that as a
result of executing this Commitment Letter and performing services hereunder
neither Bank of America nor any Indemnified Party has any right, title, interest
or claim of any kind in or to any monies held in the Trust Account for any claim
arising under this Commitment Letter. Notwithstanding anything to the contrary
contained herein, this Commitment Letter shall in no way limit or modify any
rights or obligations (including without limitation any indemnification
obligations of the Borrower) pursuant to the Underwriting Agreement, dated
February 5, 2007, by and among the Borrower, Banc of America Securities LLC and
Morgan Joseph & Co., Inc. For purposes of clarity, assets now or hereafter held
by the Borrower (other than those held directly in the Trust Account) are in no
way limited by the restrictions described in this paragraph.

This Commitment Letter and all commitments and undertakings of Bank of America
hereunder will expire at 5:00 p.m. (Eastern time) on February 27, 2008 unless
you execute this Commitment Letter and the Fee Letter and return them to us
prior to that time (which may be by facsimile transmission), whereupon this
Commitment Letter (including the Summary of Terms) and the Fee Letter shall
become binding agreements. Thereafter, all commitments and undertakings of Bank
of America hereunder will expire on the earliest of (a) January 31, 2009, unless
the Closing Date occurs on or prior thereto, (b) the closing of each Acquisition
without the use of the Senior Credit Facility and (c) the acceptance by each
Target or any of its affiliates of an offer for all or any substantial part of
the capital stock or property and assets of such Target and its subsidiaries
other than as part of the Transaction.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Mary K. Giermek

Name:   Mary K. Giermek Title:   Senior Vice President

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

UNION STREET ACQUISITION CORP.,

a Delaware corporation

By:  

/s/ Brian H. Burke

Name:   Brian H. Burke Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE I

SOURCES AND USES OF FUNDS

($ millions)

 

Sources

         

Uses

    

cash of the Borrower held in the Trust Account

   98.4     

cash purchase price of Archway acquisition

   80.3

Senior Credit Facility

   24.0     

cash purchase price of Razor acquisition

   20.0

Cash outside Trust Account

   1.5     

estimated fees and expenses and working capital

   3.3

Perfall Reinvestment (3.0)

       

Shareholder Redemptions

   20.3        

Perfall Reinvestment (3.0)

  

Total

   123.9         123.9



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

UNION STREET ACQUISITION CORP.

$30 MILLION SENIOR SECURED CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings

as specified therefor in the commitment letter (the “Commitment Letter”) to
which

this Summary of Terms and Conditions is attached.

 

BORROWER:

Union Street Acquisition Corp., a Delaware corporation (the “Borrower”). After
giving effect to the Acquisitions (defined below), the Borrower will be a
holding company that directly owns, and the sole assets of which are, all of the
equity interests in the Targets (defined below).

 

GUARANTORS:

The obligations of the Borrower under the Senior Credit Facility and under any
treasury management, interest protection or other hedging arrangements entered
into with the Lender or an affiliate of the Lender will be guaranteed by each
existing and future direct and indirect domestic and, to the extent no material
adverse tax consequences would result, foreign subsidiary of the Borrower
(collectively, the “Guarantors”). All guarantees will be guarantees of payment
and not of collection.

 

LENDER:

Bank of America, N.A. (the “Lender”).

 

SENIOR CREDIT FACILITY:

$30 million revolving credit facility (the “Senior Credit Facility”), which will
include a sublimit in an amount to be determined for the issuance of standby
letters of credit (each a “Letter of Credit”).

 

TRANSACTION:

The Borrower intends to acquire in separate acquisitions (the “Acquisitions”)
all of the equity interests of Archway Marketing Services, Inc., a Delaware
corporation (“Archway”), and all of the equity interests of RAZOR Business
Strategy Consultants LLC, a Texas limited liability company (the “Razor” and
together with Archway, the “Targets”). The Borrower, Archway and its
subsidiaries and Razor and its subsidiaries are collectively referred to herein
as the “Relevant Entities”. The Acquisitions, the entering into and funding of
the Senior Credit Facility and all related transactions are hereinafter
collectively referred to as the “Transaction”.

 

PURPOSE:

The proceeds of the Senior Credit Facility shall be used by the Borrower solely
(a) to finance in part the purchase price of the Acquisitions, (b) to pay fees
and expenses incurred in connection with the Transaction, (c) to finance share
repurchases and (d) for working capital and other lawful corporate purposes.

 

CLOSING DATE:

The execution of definitive loan documentation, to occur on or before
January 31, 2009 (the “Closing Date”).



--------------------------------------------------------------------------------

INTEREST RATES:

As set forth in Addendum I.

 

MATURITY:

The Senior Credit Facility shall terminate and all amounts outstanding
thereunder shall be due and payable in full three years after the Closing Date.

 

AVAILABILITY:

Loans under the Senior Credit Facility may be made on a revolving basis up to
the full amount of the Senior Credit Facility and Letters of Credit may be
issued up to the sublimit for Letters of Credit.

OPTIONAL PREPAYMENTS

AND COMMITMENT

REDUCTIONS:

The Borrower may prepay the Senior Credit Facility in whole or in part at any
time without premium or penalty, subject to reimbursement of the Lender’s
breakage and redeployment costs in the case of prepayment of LIBOR borrowings.
The unutilized portion of the commitments under the Senior Credit Facility may
be irrevocably reduced or terminated by the Borrower at any time without
penalty.

 

AUTOMATED PAYMENTS:

The Lender shall have the right (but not the obligation) to debit the Borrower’s
checking account maintained with the Lender for all payments of principal,
interest and fees due in respect of the Senior Credit Facility.

 

SECURITY:

The Borrower and each of the Guarantors shall grant the Lender valid and
perfected first priority (subject to certain exceptions to be set forth in the
loan documentation) liens and security interests in all of the following:

(a) All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries (limited, in
the case of each entity that is a “controlled foreign corporation” under
Section 957 of the Internal Revenue Code, to a pledge of 66% of the capital
stock of each such first-tier foreign subsidiary to the extent the pledge of any
greater percentage would result in material adverse tax consequences to the
Borrower).

(b) All present and future intercompany debt of the Borrower and each Guarantor.

(c) All of its present and future property and assets, real and personal
(excluding leased real property that is office or warehouse space), including,
but not limited to, machinery and equipment, inventory and other goods, accounts
receivable, owned real estate, leaseholds, fixtures, bank accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, tradenames, copyrights, chattel paper, insurance proceeds, contract
rights, hedge agreements, documents, instruments, indemnification rights, tax
refunds and cash.



--------------------------------------------------------------------------------

(d) All proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

The Security shall ratably secure the relevant party’s obligations in respect of
the Senior Credit Facility and any treasury management, interest protection or
other hedging arrangements entered into by the Borrower or any of its
subsidiaries with the Lender or an affiliate of the Lender.

CONDITIONS PRECEDENT

TO CLOSING:

The closing and the initial extension of credit under the Senior Credit Facility
will be subject to satisfaction of the conditions precedent deemed appropriate
by the Lender including, but not limited to, the following:

(a) Loan Documentation. The negotiation, execution and delivery of definitive
documentation with respect to the Senior Credit Facility satisfactory to the
Lender.

(b) Security. The Lender shall have received satisfactory evidence that the
Lender shall have a valid and perfected first priority (subject to certain
exceptions to be set forth in the loan documentation) lien and security interest
in such capital stock and in the other collateral referred to under the section
entitled “Security” set forth above. All filings, recordations and searches
necessary in connection with the liens and security interests referred to above
under “Security” shall have been duly made; all filing and recording fees and
taxes shall have been duly paid; and any surveys, title insurance, landlord
waivers and access letters reasonably requested by the Lender with respect to
real property interests of the Borrower and its subsidiaries shall have been
obtained.

(c) Insurance. The Lender shall have received endorsements naming the Lender, as
an additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Borrower and its
subsidiaries forming part of the Lender’s collateral described under the section
entitled “Security” set forth above.

(d) Legal Opinion; Resolutions; Customary Certificates. The Lender shall have
received satisfactory opinions of counsel to the Borrower and the Guarantors
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability of the documents for the Senior Credit Facility) and
such corporate resolutions, certificates and other documents as the Lender shall
reasonably require.

(e) No Material Adverse Effect. There shall not have occurred since December 31,
2007 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect on any
Relevant Entity



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any Relevant Entity, any
change, event, violation, inaccuracy, circumstance or effect, individually or
when aggregated with other changes, events, violations, inaccuracies,
circumstances or effects, that is materially adverse to the business, assets
(including intangible assets), revenues, financial condition or results of
operations of such Relevant Entity, it being understood that (i) changes in
general, national or regional economic or political conditions, (ii) changes
that generally impact the industries in which such Relevant Entity conducts its
business, (iii) changes that result from the announcement or pendency of the
Acquisitions and the transactions contemplated hereby, and (iv) changes that
result directly from action taken by the party alleging that a Material Adverse
Effect exists, alone or in combination, shall not be deemed, in and of itself,
to constitute a Material Adverse Effect.

(f) Cash on Hand. The Lender shall be satisfied that the Borrower shall have
used at least $98.4 million in cash from the Trust Account (less the portion
thereof used to redeem equity interest in the Borrower of any shareholder of the
Borrower that votes against the Acquisitions and demands that the Borrower
convert such shareholder’s shares) to pay in part the purchase price of the
Acquisitions.

(g) Availability. There shall be no less than $3 million of availability under
the Senior Credit Facility as of the Closing Date after giving effect to the
Transaction.

(h) Information.

(i) All Projections shall have been prepared in good faith based upon reasonable
assumptions.

(ii) All Information shall be complete and correct in all material respects and
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading.

(iii) No changes or developments shall have occurred, and no new or additional
information, shall have been received or discovered by the Lender regarding the
Relevant Entities or the Transaction after the date of the Commitment Letter
that (A) either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect on any Relevant Entity or (B) purports to
adversely affect the Senior Credit Facility or any other aspect of the
Transaction.

(iv) Confirmation for each of the Relevant Entities that the “Know Your
Customer” provisions are satisfactory to the Lender.

(i) Acquisitions. With respect to the Acquisitions:

(i) The purchase agreement (including all schedules and exhibits thereto) and
all other agreements, instruments and documents relating to each Acquisition
(collectively, the “Acquisition Documents”) shall not be amended, modified or
supplemented in a manner adverse to the Relevant Entities or the Lender, or any
material condition therein waived, without the prior written consent of the
Lender.



--------------------------------------------------------------------------------

(ii) Receipt of all governmental, shareholder and third party consents
(including, if applicable, Hart-Scott-Rodino clearance) and approvals necessary
in connection with the Transaction; expiration of all applicable waiting periods
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on any aspect of the Transaction; and no
law or regulation shall be applicable which could restrain, prevent or impose
any material adverse conditions on any aspect of the Transaction.

(iii) Each Acquisition shall have been consummated substantially in accordance
with the terms of the applicable Acquisition Documents and substantially in
compliance with applicable law and regulatory approvals.

(iv) The Lender shall have received evidence that the applicable Target shall
have repaid all outstanding indebtedness and all liens securing such
indebtedness shall have been released.

(j) Solvency. The Lender shall have received certification as to the financial
condition and solvency of the Borrower and each Guarantor after giving effect to
the Transaction from the chief executive office or chief financial officer of
the Borrower.

(k) Fees and Expenses. All expenses of the Lender (including the fees and
expenses of counsel for the Lender) shall have been paid.

CONDITIONS PRECEDENT TO

ALL EXTENSIONS OF CREDIT:

Usual and customary for transactions of this type, including, without
limitation, the following: (a) all of the representations and warranties in the
loan documentation shall be true and correct as of the date of such extension of
credit; and (b) no event of default under the Senior Credit Facility or
incipient default shall have occurred and be continuing, or would result from
such extension of credit.



--------------------------------------------------------------------------------

REPRESENTATIONS

AND WARRANTIES:

Usual and customary for transactions of this type, including, without
limitation, the following: (i) legal existence, qualification and power;
(ii) due authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents;
(iv) enforceability; (v) accuracy and completeness of specified financial
statements and other information and no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a material adverse effect (to be defined in the loan documentation);
(vi) no material litigation; (vii) no default; (viii) ownership of property;
(ix) insurance matters; (x) environmental matters; (xi) tax matters; (xii) ERISA
compliance; (xiii) identification of subsidiaries, equity interests and loan
parties; (xiv) use of proceeds and not engaging in business of
purchasing/carrying margin stock; (xv) status under Investment Company Act;
(xvi) accuracy of disclosure; (xvii) compliance with laws; (xviii) intellectual
property; (xix) solvency; and (xx) collateral matters, in each case with such
exceptions as may be agreed upon in the loan documentation.

 

COVENANTS:

Usual and customary for transactions of this type, including, without
limitation, the following:

(a) Affirmative Covenants—(i) delivery of financial statements (annual audited
financial statements within 90 days of each fiscal year end and quarterly
unaudited financial statements within 45 days of each fiscal quarter end),
budgets, forecasts and accounts receivable agings; (ii) delivery of certificates
and other information; (iii) delivery of notices (of any default, material
adverse condition, ERISA event and material change in accounting or financial
reporting practices); (iv) payment of obligations; (v) preservation of
existence; (vi) maintenance of properties; (vii) maintenance of insurance;
(viii) compliance with laws; (ix) maintenance of books and records;
(x) inspection rights; (xi) use of proceeds; (xii) covenant to guarantee
obligations, give security; (xiii) compliance with environmental laws; and
(ix) maintenance of primary deposit relationship (including operating, cash
management and/or collection/lockbox services) with the Lender, in each case
with such exceptions as may be agreed upon in the loan documentation.

(b) Negative Covenants—Restrictions on (i) liens; (ii) indebtedness, including
guarantees and other contingent obligations (the loan documentation will permit
purchase money indebtedness in an aggregate outstanding principal amount of up
to $1.0 million; no other indebtedness will be permitted); (iii) investments
(including loans and advances) and acquisitions (the loan documentation will
permit acquisitions provided that (x) the aggregate cash and noncash
consideration paid for all acquisitions shall not exceed $5 million and (y) the
Borrower would be in compliance with the financial covenants after giving effect
to such acquisition (and the incurred of funded debt in connection therewith) on
a pro forma basis; (iv) mergers and other fundamental changes; (v) sales and
other dispositions of property or assets; (vi) payments of dividends and other
distributions and share



--------------------------------------------------------------------------------

repurchases (the loan documentation will permit share repurchases required by
the Borrower’s organizational documents provided that (x) the Borrower would be
in compliance with the financial covenants after giving effect to such share
repurchase (and the incurred of funded debt in connection therewith) on a pro
forma basis and (y) after giving effect to such share repurchase (and the
incurred of funded debt in connection therewith) there shall be no less than $3
million of availability under the Senior Credit Facility; (vii) changes in the
nature of business; (viii) transactions with affiliates; (ix) burdensome
agreements; (x) use of proceeds; (xi) capital expenditures; (xii) amendments of
organizational documents; and (xiii) prepayments of and amendments to certain
other indebtedness; in each case with such exceptions as may be agreed upon in
the loan documentation.

(c) Financial Covenants—To include (but not be limited to) the following:

 

  •  

minimum Consolidated EBITDA (net income (excluding extraordinary gains and
losses) plus, to the extent deducted in calculating net income, interest
expense, income taxes, depreciation and amortization and other adjustments to be
agreed) of $13.5 million for each period of four consecutive fiscal quarters;

EBITDA shall include the earnings of Archer Corporate Services (ACS) and any
other minority interest owned by the Borrower or any subsidiary to the extent
such earnings are actually distributed in cash to the Borrower or any subsidiary
during the applicable period.

 

  •  

maximum Consolidated Leverage Ratio (total funded debt/Consolidated EBITDA) of
2.50:1.0; and

 

  •  

minimum Consolidated Fixed Charge Coverage Ratio (Cash Floew (defined
below)/(the current portion of long term debt and capital leased obligations
plus interest expense)) of 1.25:1.0.

“Cash Flow” means the sum of (a) net income, after income tax, less (b) income
from discontinued operations and extraordinary items, plus (c) losses from
discontinued operations and extraordinary items, plus (d) depreciation,
depletion, amortization and other non-cash charges, plus (e) interest expense,
minus (f) dividends and other distributions and share repurchases minus
(g) non-financed capital expenditures.

Each of the ratios referred to above will be calculated on a consolidated basis
for each consecutive four fiscal quarter period.

 

EVENTS OF DEFAULT:

Usual and customary in transactions of this type, including, without limitation,
the following: (i) nonpayment of principal, interest, fees or other amounts;
(ii) failure to perform or observe covenants set forth in the loan documentation
within a specified period of time, where



--------------------------------------------------------------------------------

customary and appropriate, after such failure; (iii) any representation or
warranty proving to have been incorrect when made or confirmed;
(iv) cross-default to other indebtedness in an amount to be agreed;
(v) bankruptcy and insolvency defaults (with grace period for involuntary
proceedings); (vi) inability to pay debts; (vii) monetary judgment defaults in
an amount to be agreed and material nonmonetary judgment defaults;
(viii) customary ERISA defaults; (ix) actual or asserted invalidity or
impairment of any loan documentation; and (x) change of control or change in
management.

 

ASSIGNMENTS AND PARTICIPATIONS:

The Lender will be permitted to make assignments and sell participations to
other financial institutions in respect of the Senior Credit Facility.

 

INDEMNIFICATION:

The Borrower will indemnify and hold harmless the Lender and its affiliates and
their partners, directors, officers, employees, agents and advisors from and
against all losses, claims, damages, liabilities and expenses arising out of or
relating to the Senior Credit Facility, the Borrower’s use of loan proceeds or
the commitments or any other aspect of the Transaction, including, but not
limited to, reasonable attorneys’ fees (including the allocated cost of internal
counsel) and settlement costs. This indemnification shall survive and continue
for the benefit of all such persons or entities.

 

GOVERNING LAW:

State of New York.

 

PRICING/FEES/EXPENSES:

As set forth in Addendum I.

 

OTHER:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES AND EXPENSES

 

INTEREST RATES:

The interest rates per annum applicable to the Senior Credit Facility will be
LIBOR plus the Applicable Margin (as hereinafter defined) or, at the option of
the Borrower, the Base Rate (to be defined as the higher of (x) the Bank of
America prime rate and (y) the Federal Funds rate plus 0.50%) plus the
Applicable Margin. “Applicable Margin” means a percentage per annum determined
in accordance with the pricing grid set forth below under “Performance Pricing”.

The Borrower may select interest periods of one, two, three or six months for
LIBOR loans. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

During the continuance of any default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2% per annum.

 

COMMITMENT FEE:

Commencing on the Closing Date, a commitment fee equal to a percentage per annum
determined in accordance with the pricing grid set forth below shall be payable
on the actual daily unused portions of the Senior Credit Facility. Such fee
shall be payable quarterly in arrears, commencing on the first quarterly payment
date to occur after the Closing Date.

 

LETTER OF CREDIT FEES:

Letter of Credit fees shall be payable on the maximum amount available to be
drawn under each Letter of Credit at a rate per annum equal to the Applicable
Margin from time to time applicable to Revolving Credit LIBOR loans. Such fees
will be payable quarterly in arrears, commencing on the first quarterly payment
date to occur after the Closing Date.

 

PERFORMANCE PRICING:

The Applicable Margin and the commitment fee shall be the following percentages
per annum based upon the Consolidated Leverage Ratio (defined above) as of the
most recent fiscal quarter end:

 

Consolidated Leverage Ratio

   Applicable Margin
for LIBOR Loans     Applicable Margin
for Base Rate Loans     Commitment
Fee  

³ 2.5:1.0

   2.50 %   1.50 %   0.250 %

³ 2.0:1.0 but < 2.5:1.0

   2.00 %   1.00 %   0.250 %

³ 1.0:1.0 but < 2.0:1.0

   1.50 %   0.50 %   0.375 %

< 1.0:1.0

   1.25 %   0.25 %   0.500 %



--------------------------------------------------------------------------------

CALCULATION OF

INTEREST AND FEES:

Other than calculations in respect of interest at the Bank of America prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year.

COST AND YIELD

PROTECTION:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.

 

EXPENSES:

The Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration and closing of all loan
documentation, including, without limitation, the legal fees of counsel to the
Lender. The Borrower will also pay the expenses of the Lender in connection
with the enforcement of any of the loan documentation.